Mr. Justice Wilkin delivered the opinion of the court: While there are indirect charges in complainant’s bill of misconduct on the part of the defendant in his professional relations with James and Eugenie Cash, she does not attempt to impeach the decree set up in the plea for fraud. It seems to be conceded by her counsel that that decree remains in full force and effect, the sole contention being, that the record in that case shows a different cause of action from that involved in this suit, and that the matter in controversy in the present action was not in issue or determined in that. It is undoubtedly true that a different rule applies in cases where the action pleaded in bar to a second suit is upon the same claim or cause of action, and where, though between the same parties, it is upon a different claim or cause of action. A judgment upon the merits in the first case is an absolute bar to a subsequent action, “concluding parties not only as to every matter which was offered and received to sustain or defeat the action or demand, but as to any other admissible matter which might have been offered for that purpose. * * * But where the second action between the same parties is upon a different claim or demand, the judgment in a prior action operates as an estoppel only as to those matters in issue or points controverted upon the determination of which the finding or verdict was rendered.” (Cromwell v. County of Sac, 94 U. S. 351; Riverside Co. v. Townshend, 120 Ill. 9.) It is conceded that both parties to this bill were parties defendant to the former action. That they were made joint defendants in that action makes no diference in the application of the doctrine of 'res judicata, if the decree in that case settled the adverse interests of the parties here in controversy. Harmon v. Auditor of Public Accounts, 123 Ill. 122. In our view of this case it is of little importance whether this action should be considered as being for the same claim or demand as that litigated in the case of Heile, receiver, against the defendant and others, or not. It is perfectly clear that the matters there in issue and finally adjudicated involved the entire subject matter of the present action. Where one action is pleaded in bar of another, as res judicata, there must generally be “identity of parties, of subject matter and of cause of action to constitute the first a bar to the second. Where, however, some controlling fact or question material to the determination of both of the causes has been adjudicated in the former suit by a court of competent jurisdiction, and the same fact or question is again at issue between the same parties, its adjudication in the first will, if properly presented, be conclusive of the same question in the later suit, irrespective of whether the cause of action is the same in both suits or not. The latter is in some of the cases designated as estoppel by verdict.” (Wright v. Griffey, 147 Ill. 496, and cases cited.) Certainly, the subject matter,—that is, the property conveyed and transferred to defendant by James Cash and his daughter,— was in controversy in the former action. The receiver there claimed that property for the satisfaction of the Worthy judgment. The defendant, Hanecy, by his answer denied that claim, setting" up his right thereto for the payment of an indebtedness due the parties therein mentioned as well as himself, and attempted to protect the same claim now set up by the complainant under his agreement with her husband,—i. e., his liability to pay over to her the balance, if any, remaining in his hands after the satisfaction of the liabilities alleged to be due himself and the other attorneys mentioned. The plea shows that she also answered that bill, though it does not appear what she then claimed. Upon the issues formed in that case by the Heile bill and the defendant’s (Hanecy’s) answer, the controlling fact or question to be determined by the court was who should have the property, and it did, as shown by the decree set up in the plea, fully and completely dispose of that question. The solemn adjudication and decree of the court in that case was, that of the property conveyed and transferred to the'defendant nothing whatever remained in his hands to be turned over or paid to this complainant. She being a party to that proceeding, must be held concluded and bound thereby. What she seeks to do by the present bill is to compel the defendant to account for the proceeds of certain notes alleged to be held by him in trust for her. The plea shows that he does not hold those notes, but that by the adjudication in the former suit they were taken from his control and applied to the payment of the indebtedness of James Cash and Eugenie Staudt (formerly Eugenie Cash) found by the court to be due .and owing by them. We are at a loss to perceive upon what principle it can be said that adjudication is not final and conclusive between the parties. The judgment of the Appellate Court will be affirmed. Judgment affirmed. Mr. Justice Magruder took no part in the decision of this case.